Scott, Judge,
delivered the opinion of the court.
The record in this case contains a singular proceeding. It is a great deal better that courts should try causes on their merits than to be disposing of them on grounds which are foreign to the purposes of justice. We can not see why, under the circumstances of this case, a new or additional bond was required. The penalty of the bond was more than six times the amount in controversy. But what are we to think of the dismissal of the appeal for not filing this new bond within the time prescribed by the court, in the teeth of the affidavit of Reed, which shows how he was misled and deceived by the counsel of the defendant ?
Reversed and remanded. The other judges concur.